Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Examiner’s Comments

The word ‘device’ as used in applicant’s claims is drawn to more than one separate element, for example the ‘attachment device’ comprises separate elements 66 as shown in fig. 5.  Additionally the attachment device is represented as a separate device in applicant’s specification fig. 5.
  “Removable” as used in claim 1 is read as limited to comprising the attaching means for the attachment support and the active part contemplated in the specification.  
In claim 1, the ‘speaker device’ comprising an ‘attachment support’ and ‘attachment device’ is read as enabled by the separate components defined in figures 2,3,5.
The ‘electronic control unit’ recited in claims 11 and 20 is defined as enabled by the specification, notably as defined in fig. 3, being physically distinct from the ‘wireless communication module’ which is defined as per element 44 as shown in fig. 3. 
The examiner notes that ‘the electronic control unit is adapted to control the at least one loudspeaker’ as used in claims 11,20 is drawn to the adapted signaling received by a loudspeaker and sent from the electronic control unit 42 as shown in fig. 3.
‘compensate for noise’ as recited in claims 11 and 20 is drawn to the function defined in para. 38 of the specification: “ The electronic control unit 42 can then control the loudspeakers 40 so that their emitted sounds reduce or even cancel out the surrounding noise for the user of the speaker device 26, whose head is located between the two loudspeakers 40. Part of the signal emitted by the 
The examiner notes prior art to Brotherton (US-9596544-B1) discloses a headrest mounted speaker, but it does not comprise the distinct elements recited in claims 1-20.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the snap fitting or clamping or other means of making the attachment support and the active part removable from each other as recited throughout the claims, and also the electrical outlets of claim 17 and the controls of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 


Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement the various claimed combinations of distinct elements notably the attachment device, attachment support, active part, wireless communication module, and electronic control unit to compensate for noise in the prior art headrest mounted speaker devices 

			

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
July 22, 2021